NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

GABRIELA NAVAS, as personal               )
representative of the Estates of          )
Maria Navas, Sophia Medina-Navas,         )
Mia Medina Navas, and Allison             )
Navas Sanchez, deceased,                  )
                                          )
             Appellants,                  )
                                          )
v.                                        )    Case No. 2D18-1694
                                          )
GULFSTREAM PROPERTY &                     )
CASUALTY INSURANCE                        )
COMPANY; and MICHAEL POHL,                )
as personal representative of the         )
Estate of Sonny Medina, deceased,         )
                                          )
             Appellees.                   )
                                          )

Opinion filed August 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Alexander Brockmeyer, Boyle &
Leonard, P.A.; and Michael L. Beckman,
Viles & Beckman, LLC, Fort Myers, for
Appellant.

Jeffrey A. Blaker, Conroy Simberg, West
Palm Beach; and Diane H. Tutt, Conroy
Simberg, Hollywood, for Appellee.


PER CURIAM.

             Affirmed.
KHOUZAM, C.J., and LUCAS and SMITH, JJ., Concur.




                                    -2-